Citation Nr: 0913603	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for headaches, claimed 
as secondary to tinnitus.

4.  Entitlement to service connection for depression, claimed 
as secondary to headaches, hearing loss and tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Veteran and his Spouse

ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1972. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from August 2003 and November 2006 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In January 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  In May 
2006, the Veteran testified at a Decision Review Officer 
hearing.  Transcripts of this hearing are of record.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2008 for further 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's bilateral hearing loss is not related to any 
incident of active service.

2.  The preponderance of the evidence indicates that the 
Veteran's tinnitus is not related to any incident of active 
service.

3.  The preponderance of the evidence indicates that the 
Veteran's headaches are not related to any incident of active 
service or any service-connected disability.

4.  The preponderance of the evidence indicates that the 
Veteran's depression is not related to any incident of active 
service or any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

3.  The criteria for the establishment of service connection 
for headaches are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008). 

4.  The criteria for the establishment of service connection 
for depression are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claims for hearing loss, tinnitus, and headaches by a letter 
dated June 2003, before initially deciding those claims in a 
rating decision dated August 2003.  Additionally, the RO 
provided the Veteran VCAA notice on the claims for depression 
by a letter dated September 2006, before initially deciding 
those claims in a rating decision dated November 2006.  The 
timing of such notices reflect compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the Veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the Veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the Veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the Veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf.  The RO also 
advised the Veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The Board notes that a September 2006 notice letter reflects 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  Therein, the AOJ provided the 
Veteran information on disability ratings and effective dates 
to be assigned service-connected disabilities and effective 
dates to be assigned increased evaluations.  The Veteran's 
claims were re-adjudicated many times after this letter was 
sent; thus, curing any defect in timing.

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records, service personnel records, 
post-service VA and private medical records, Social Security 
records, lay statements and the Veteran's multiple 
contentions.  The Veteran does not now claim that there is 
any outstanding evidence for VA to secure in support of this 
appeal.  

The Board notes that the Veteran and his representative have 
consistently contended that the Veteran's service medical 
records were not associated with the claims file and had been 
lost while the Veteran was one the way to the continental 
United States after his tour of duty at Misawa Air Base, 
Japan.  However, the Board notes that the National Personnel 
Records Center sent numerous medical records for the Veteran 
in June 2003, prior to the initial adjudication of the 
Veteran's claims.  Many of the records indicate treatment at 
Misawa, which is where the Veteran has indicated that he was 
treated for hearing loss, depression and tinnitus.  
Additionally, induction and separation examinations were 
located in the Veteran's service medical records.  The Board 
notes in this regard that the service treatment records 
submitted by the Veteran at the time of his Travel Board 
hearing which he claimed had been lost had been associated 
with the claims file many years earlier and were used in 
adjudicating and re-adjudicating all of this claims for 
service connection.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case concerning the Veteran's claim for service 
connection for depression as there is nothing of record to 
indicate that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability.  
Additionally, the Board notes that the Veteran was afforded 
VA examinations for his claims for hearing loss, tinnitus, 
and headaches.  The Board notes that the Veteran's 
examination for headaches was only considered as secondary to 
his tinnitus.  However, the standards of McLendon are met in 
this case concerning the Veteran's claim for service 
connection for headaches as there is nothing of record to 
indicate that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hearing Loss and Tinnitus

The Veteran contends that he has tinnitus and hearing loss 
which began during active service.

The Veteran's induction examination dated October 1967 
indicates the Veteran had puretone thresholds within normal 
limits at 500 to 6000 hertz.  There are two additional in-
service audiograms available, one undated and the other with 
an illegible date.  The undated audiogram indicates normal 
hearing with the exception of the 6000 hertz puretone 
threshold in the right ear.  The illegibly dated audiogram 
indicates hearing within normal limits with the exception of 
the puretone threshold at 500 hertz in the left ear. The 
Veteran additionally had two examinations concerning his 
hearing for separation purposes, dated October 1971 and 
January 1972.  Both indicate hearing within normal limits 
bilaterally.  On reports of medical history completed in 
conjunction with the examinations, the Veteran indicated he 
had no ear trouble or hearing loss.  Service treatment 
records indicate that the Veteran had an abnormal audiogram 
in February 1969.  The examiner indicated that the Veteran 
had an insignificant drop in his left ear puretone thresholds 
when compared to his induction examination.  Additionally, 
the examiner noted that the Veterans' ears were normal on 
physical examination.  Also during February 1969, the Veteran 
was given a skull x-ray due to his complaints of hearing 
loss.  There were no abnormalities noted and no evidence of 
intracranial calcification.  A July 1970 treatment note 
indicates the Veteran complained of stopped up ears.  

The Board notes that a private medical record dated August 
1999, written by a neurologist, indicates that the Veteran 
attributed his tinnitus and headaches to a cut on his 
forehead during August 1998 which became infected; with 
subsequent soreness in the front of his scalp which 
progressed to his occipital area.   

The Veteran was afforded a VA examination during June 2007.  
The examiner indicated that the Veteran's claims file was 
reviewed.  The examiner noted that in the context of an 
occupational hearing examination conducted during September 
1982, the Veteran's hearing was noted as within normal limits 
through 4000 hertz.  The examiner additionally noted that in 
a March 2005 treatment note, severe hearing loss was shown 
bilaterally.  Concerning noise exposure in service, the 
Veteran indicated that he was a Morse code operator eight 
hours a day for four years while in-service.  The Veteran 
also indicated he did qualifications one time per year for 
which he wore no hearing protection.  Concerning post-service 
noise exposure, the Veteran indicated that he worked for 31 
years in construction and that he wore hearing protection 
when necessary.  The examiner indicated that the Veteran had 
moderate sensorineural hearing loss through 4000 hertz with 
excellent speech discrimination in his left ear and good 
speech discrimination in his right ear.  Concerning etiology, 
the examiner indicated that there was no evidence of 
acoustical trauma in the military and no evidence that he had 
hearing loss while in the military; the examiner additionally 
noted that the Veteran worked in construction for 31 years.  
To summarize, the examiner indicated that the Veteran's 
hearing loss and tinnitus are not related to his military 
service. 

The Board additionally notes that two lay statements from 
those who served with the Veteran have been associated with 
the claims file.  The lay statements indicate that the 
Veteran suffered from hearing loss and tinnitus while on 
active duty.  

VA medical records indicate that the Veteran contends that 
his tinnitus and hearing loss are related to active service.  
However, there is no indication of the etiology of the 
Veteran's hearing loss and tinnitus contained in the 
Veteran's treatment records.  

To conclude, although the Veteran complained of hearing loss 
in service, objective evidence indicates that such problems 
resolved prior to the Veteran's two separation examinations 
and subsequent discharge from active service.  Additionally, 
a VA examiner took note of a 1983 audiogram which indicates 
the Veteran's hearing was within normal limits more than ten 
years after service and the examiner further indicated that 
the Veteran's hearing loss and tinnitus were not related to 
active service.  Additionally, the Board notes that medical 
records created before the Veteran's claim for benefits 
indicate that the Veteran's tinnitus began in 1998, 
approximately thirty years after service, by the Veteran's 
own admission.  The Board finds that the Veteran's statements 
which were made in the context of receiving medical treatment 
from a neurologist to be more probative than statements made 
in the context of a claim for disability.  Similarly, the 
Board finds that the lay statements submitted are less 
probative than objective medical evidence and an opinion from 
a medical professional.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence); see also Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  Thus, as the preponderance of the evidence is 
against a finding that the Veteran's tinnitus and hearing 
loss are related to active service, the claims must be 
denied.



Headaches 

The Veteran claims that he has headaches secondary to his 
tinnitus.  In the alternative, the Veteran claims that he had 
headaches during active service.

In the context of his examinations for separation purposes 
during October 1971 and January 1972, the Veteran indicated 
that he did not have frequent or severe headaches.  The Board 
notes that service treatment records reveal no treatment or 
complaints of headaches.  

A private medical record dated August 1999, written by a 
neurologist, indicates that the Veteran attributed his 
tinnitus and headaches to a cut on his forehead during August 
1998 which became infected; with subsequent soreness in the 
front of his scalp which progressed to his occipital area.   

The Veteran was afforded a VA examination during July 2007.  
The examiner indicated that the Veteran's headaches were not 
secondary to his tinnitus as tinnitus is not a causal agent 
for headaches, particularly not the daily type of headache 
which the Veteran described.

The Board notes that two lay statements from those who served 
with the Veteran have been associated with the claims file.  
The lay statements indicate that the Veteran suffered from 
headaches while on active duty.  

Various VA medical records indicate that the Veteran contends 
that his headaches are related to active service.  

To conclude, the Veteran was not treated for and had no 
documented complaints of headaches in service.  Additionally, 
the Board notes that medical records created before the 
Veteran's claim for benefits indicate that the Veteran's 
headaches began in 1998, approximately thirty years after 
service, by the Veteran's own admission.  The Board finds 
that the Veteran's statements which were made in the context 
of receiving medical treatment from a neurologist to be more 
probative than statements made in the context of a claim for 
disability.  Similarly, the Board finds that the lay 
statements submitted are less probative than objective 
medical evidence and an opinion from a medical professional.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  The 
Board additionally notes that the Veteran's claim for service 
connection for headaches on a secondary basis must be denied 
as a matter of law as the Veteran is not and has not been 
service-connected for any condition.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Thus, as the preponderance of the 
evidence is against a finding that the Veteran's headaches 
are related to active service, the claim must be denied.

Depression

The Veteran claims that he has depression which began in 
service.  The Veteran additionally contends that he was 
reprimanded at while at work in service for his temper 
tantrums.  The Veteran alternatively contends that his 
depression is secondary to his hearing loss, tinnitus, and 
headaches.  

In the context of his examinations for separation purposes 
during October 1971 and January 1972, the Veteran indicated 
that he did not have depression.  The Veteran's service 
medical records do not reveal a diagnosis or treatment for 
symptoms of depression.  In this regard, the Board notes that 
a March 1970 service treatment record indicates that the 
Veteran was losing his temper easily and that this was 
causing problems with his wife.  The disposition indicated 
that the Veteran would be referred for a psychiatric 
evaluation.  There is no indication in the Veteran's service 
treatment records of any psychiatric treatment.  
Additionally, the Board notes that the Veteran's service 
personnel records, more specifically his performance 
evaluations, consistently indicate that the Veteran had 
particularly good interpersonal relationships with other 
service personnel.

The Board notes that the Veteran was diagnosed with 
depression during April 2006 by an advanced nurse 
practitioner.  In June 2006, the Veteran was given a DSM-IV 
diagnosis of depressive disorder, NOS related to his physical 
condition, with the treatment note indicating that the 
Veteran's depression was related to the Veteran's headaches 
and tinnitus.  

To conclude, the preponderance of the evidence is against a 
finding the Veteran's depression is related to his active 
service.  There is no indication that the Veteran was treated 
in service for depression or any other mental illness.  
Additionally, the first treatment for mental illness was 
approximately thirty-five years after service.  In June 2006, 
a medical professional attributed the Veteran's depressive 
disorder to his tinnitus and headaches.  In this regard, the 
Board finds that service connection cannot be granted on a 
secondary basis as the Veteran is not currently service 
connected for any disability.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, the Board finds that the 
preponderance of the evidence indicates that the Veteran's 
depressive disorder is not related to service or any service-
connected disability.

The Veteran as well as lay statements submitted have argued 
that his claimed conditions are related to service or a 
service-connected condition.  The Board acknowledges that the 
Veteran and other laypersons are competent to give evidence 
about what they experienced; for example, they are competent 
to report that they experience certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
They are not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because they do not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board cannot, therefore, accept 
his statements and various lay statements as adequate 
evidence with no probative medical evidence of a relationship 
between the Veteran's claimed conditions and service or a 
service-connected disability. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for headaches, claimed as 
secondary to tinnitus, is denied.

Entitlement to service connection for depression, claimed as 
secondary to headaches, hearing loss and tinnitus, is denied.


REMAND

In connection with his claim, the Veteran has set forth 
stressors on his June 2007 Substantive Appeal Form to include 
being at Misawa Air Base during an earthquake and pulling 
injured and dead bodies out of a barracks that had been 
destroyed; seeing an F4 Phantom pilot eject onto the tarmac 
at Misawa and the pilot subsequently died at the scene; and 
witnessing a friend on a motorcycle be hit by an oncoming car 
with serious injuries resulting.  On remand, he should again 
be asked for specific information regarding potentially 
verifiable stressors and the specific time frames during 
which these events occurred.  If sufficient information is 
provided, verification of those stressors should be attempted 
through official sources.  In addition, if any of the 
Veteran's claimed stressors are verified, the Veteran should 
be scheduled for an additional VA examination, to determine 
whether the Veteran suffers from PTSD as a result of a 
verified in-service stressor.

Ongoing VA medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide detailed 
information concerning his claimed 
stressors to include dates within a two-
month time frame.  If sufficient 
information is provided, verify the 
stressors through official sources.

2.  Obtain VA mental health clinic 
treatment records which have not already 
been associated with the claims file.

3.  If, and only if, the AOJ verifies a 
claimed stressor, the veteran should be 
scheduled for a VA examination by a 
psychiatrist in order to determine the 
nature and etiology of all current 
psychiatric pathology. All necessary tests 
and studies should be accomplished, and 
clinical manifestations should be reported 
in detail. An opinion should be provided 
regarding the likelihood that the veteran 
has PTSD stemming from the verified 
inservice stressor or any other chronic 
psychiatric disorder related to his period 
of military service. The claims folder 
should be provided to the examiner in 
conjunction with the examination.  Reasons 
and bases for all conclusions should be 
noted.

4.  Thereafter, the AOJ should 
readjudicate the claim for service 
connection for PTSD.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC), and provided 
an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


